DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 03/07/2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-20 are pending.
Response to Arguments
Applicant's arguments filed 03/07/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that Ishikawa “does not disclose that the length of the matrix material applied between the adjacent optical fibers of the plurality of optical fibers is different from each other”, a modified Figure 1 of Ishikawa has been reproduced below that show the locations where the length of the matrix material (2) applied between adjacent optical fibers of Ishikawa differs. As seen in the circled areas below, a length of matrix material (2) between optical fibers (1c) and (1d) is greater than a length of matrix material between fibers (1a) and (1b). 

    PNG
    media_image1.png
    465
    1003
    media_image1.png
    Greyscale

Ishikawa further does not disclose that intermittent bonding of the plurality of optical fibers is used for identification of each ribbon”, it is submitted that paragraph [0015] of Ishikawa states: “the adhesive fixing material is formed in a shape that expresses any of numbers, letters, symbols, and patterns, making it easy to identify the optical fiber tape core wire (emphasis added)”.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not mention any length of a matrix material.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not length of the matrix material applied between the adjacent optical fibers of the plurality of optical fibers is different from each other” as recited in newly amended claims 1, 13, and 19.  Furthermore, it is unclear which length or lengths are being referred to by this limitation in light of the specification. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7, 8, 10, 13, 14, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Pub. No. US 2015/0234139 A1 to Cignarale et al. (hereinafter “Cignarale”) in view of Japanese Publication No. JP 2012-027131 A to Ishikawa et al. (hereinafter “Ishikawa”).  Both Cignarale and Ishikawa were applied in a prior Office action.
In re claim 1, Cignarale discloses, see FIGS. 1A-1C, a method of creating an optical fiber ribbon (1), comprising: 
arranging a plurality of optical fibers (1a-1l) in parallel to each other for creating the optical fiber ribbon (1), and 
intermittently bonding the plurality of optical fibers (1a-1l) partially at specific intervals using a matrix material (2), wherein the matrix material (2) is applied in a space between adjacent fibers (1a-1l) of the plurality of optical fibers (1a-1l), as seen in FIGS. 1A-1B of Cignarale, 
wherein the intermittent bonding of the plurality of optical fibers (1a-1l) creates a diagonal pattern that can be used for identification of the ribbon (1).  See paragraphs [0036]-[0041] of Cignarale for further details. 



    PNG
    media_image1.png
    465
    1003
    media_image1.png
    Greyscale
  See paragraphs [0015]-[0043] of Ishikawa. In order to use numbers or text for identification of his fiber ribbon (1), the length of the matrix material (2) applied between the adjacent optical fibers of the plurality of optical fibers (1a-1l) of Cignarale would have been made different from each other, per the teachings of Ishikawa, thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Cignarale combined with Ishikawa. 

In re claim 2, as mentioned in para. [0015] of Ishikawa, “the adhesive fixing material is formed in a shape that expresses any of numbers, letters, symbols, and patterns, making it easy to identify the optical fiber tape core wire (emphasis added)”. In order to make it easy to identify his optical fiber ribbon (1), the intermittent boding of Cignarale would have been made in the pattern(s) taught by Ishikawa. 

In re claim 3, Ishikawa further teaches that the matrix material (2) for different optical fiber ribbons (10) may be colored with a different color.  See paragraphs [0018]-[0043] of Ishikawa. In order to easily identify different fiber ribbons, the matrix material (2) of Cignarale in view of Ishikawa would have been colored using the color coding of Ishikawa, thereby also obtaining the invention specified by claim 3.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Cignarale combined with Ishikawa. 

In re claim 4, as mentioned in para. [0028] of Ishikawa, the predefined pattern of the intermittent bonding is in the form of numbers or letters (i.e., text), wherein the text would be visible from a plane perpendicular to an axis of the optical fiber ribbon (10) as seen in Figures 2 and 5 of Ishikawa. The predefined pattern of the intermittent bonding of Cignarale would have also been in the form of numbers or letters, as taught by Ishikawa, in order to easily identify different fiber ribbons, thereby obtaining the invention specified by claim 4. 

In re claim 5, as seen in FIG. 1A of Cignarale, his intermittent bonding is in the form of a predefined diagonal pattern. As mentioned in para. [0033] of Ishikawa, the matrix material (2) of 

In re claim 7, as seen in FIG. 1A and FIG. 1B of Cignarale, the intermittent bonding of the plurality of optical fibers (1a-1l) is intermittent in a plane perpendicular to an axis of the optical fiber ribbon (1).

In re claim 8, the intermittent bonding of the plurality of optical fibers (1a-1l) of Cignarale allows the optical fiber ribbon (1) to bend along a preferential axis as seen in FIG. 1C.

In re claim 10, as mentioned in para. [0041] of Ishikawa, an ultraviolet acrylate-based resin is used to intermittently bond adjacent optical fibers. The same ultraviolet curable acrylate-based resin material of Ishikawa would have also been used as the matrix material (2) of Cignarale in view of Ishikawa since both materials serve the same purpose and would have been recognized as exchangeable elements. 

In re claim 13, Cignarale discloses an optical fiber ribbon (1), comprising: 
a plurality of optical fibers (1a-1l), wherein adjacent fibers of the plurality of optical fibers (1a-1l) being intermittently bonded along a length of the plurality of optical fibers (1a-1l), 

wherein intermittent bonds form a predefined diagonal pattern on the optical fiber ribbon (1) for identification of each ribbon.  See paragraphs [0036]-[0041] of Cignarale for further details. 
Thus, Cignarale only differs from claim 13 in that he does not teach the length of the matrix material (2) applied between the adjacent optical fibers of the plurality of optical fibers (1a-1) is different from each other or that his predefined pattern is in a form of text.  Ishikawa, as previously discussed, discloses a length of matrix material (2) between optical fibers (1c) and (1d) is greater than a length of matrix material between fibers (1a) and (1b) as seen in the modified Figure 1 of Ishikawa shown above.  Ishikawa further teaches a predefined pattern of an intermittent bond in the form of numbers or letters (i.e., text) as seen in Figures 2 and 5 of Ishikawa. In order to use numbers or text for identification of his fiber ribbon (1), the length of the matrix material (2) applied between the adjacent optical fibers of the plurality of optical fibers (1a-1l) of Cignarale would have been made different from each other, per the teachings of Ishikawa, thereby obtaining the invention specified by claim 13.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 13 in view of Cignarale combined with Ishikawa. 

In re claim 14, as mentioned in para. [0033] of Ishikawa, the matrix material (2) of “each optical 

In re claim 16, as mentioned in para. [0041] of Ishikawa, an ultraviolet curable acrylate-based resin is used to intermittently bond adjacent optical fibers. The same ultraviolet curable acrylate-based resin material of Ishikawa would have also been used as the matrix material (2) of Cignarale in view of Ishikawa since both materials serve the same purpose and would have been recognized as exchangeable elements. 

In re claim 19, Cignarale discloses an optical fiber ribbon (1) comprising: 
a plurality of optical fibers (1a-1l), wherein adjacent fibers of the plurality of optical fibers (1a-1l) being intermittently bonded along a length of the plurality of optical fibers (1a-1l), wherein the adjacent fibers of the plurality of optical fibers (1a-1l) are intermittently bonded using a matrix material (2), wherein the matrix material (2) is applied in a space between the adjacent fibers of the plurality of optical fibers (1a-1l), wherein the intermittent bonds form a predefined diagonal pattern on the optical fiber ribbon (1) for identification of each ribbon (1).  See paragraphs [0036]-[0041] of Cignarale for further details. 

Thus, Cignarale only differs from claim 19 in that he does not teach the length of the matrix 

In re claim 20, Ishikawa further teaches a predefined pattern of an intermittent bond in the form of numbers or letters (i.e., text) as seen in Figures 2 and 5 of Ishikawa. The predefined pattern of the intermittent bonding of Cignarale in view of Ishikawa would have also been in the form of numbers or letters, as taught by Ishikawa, in order to easily identify different fiber ribbons, thereby obtaining the invention specified by claim 20. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 20 in view of Cignarale combined with Ishikawa.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cignarale in view of Ishikawa as applied to claim 1 above, and further in view of Patent No. 10,585,255 to Sato et al. (“Sato”).  Sato was also applied in a prior Office action. 
In re claim 6, Cignarale in view of Ishikawa only differs in that Cignarale does not teach his matrix material (2) is a fluorescent matrix material (2).  Sato, on the other hand, teaches “the arrangement order of the optical fiber core wires 111 can be easily confirmed even in a darker environment when the marking 4 is formed of a fluorescent paint”.  See col. 8, lines 3-6 of Sato.  In order to make his optical fiber ribbon (1) easier to see in a darker environment, the matrix material (2) of Cignarale in view of Ishikawa would have been modified to be fluorescent, as suggested by Sato, thereby obtaining the invention specified by claim 6.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 6 in view of Cignarale combined with Ishikawa, and further in view of Sato.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cignarale in view of Ishikawa as applied to claim 1 or 13 above, and further in view of Patent Pub. No. 10,379,306 to Bringuier et al. (“Bringuier”).  Bringuier was also applied in a prior Office action.
In re claims 9 and 15, Cignarale in view of Ishikawa only differs in that Cignarale does not teach the matrix material (2) of his optical fiber ribbon (1) is characterized by thickness in a range of 15 micron to 20 micron.  Bringuier, on the other hand, teaches that that thickness T of a matrix material/coupling element (130) “is preferably greater than 10 µm and less than 100 µm”.  See col. 5, lines 38-42 of Bringuier.  In order to use a thickness suggested by Bringuier, the matrix .

Claims 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cignarale in view of Ishikawa as applied to claim 1 or 13 above, and further in view of Patent Pub. No. US 2020/0174209 A1 to Weimann et al. (“Weimann”).  Weimann was also applied in a prior Office action.
In re claim 11, Cignarale in view of Ishikawa only differs in that Cignarale does not teach binding a plurality of his optical fiber ribbons (1) with a polyester binder, wherein the polyester binder is helically rotated over the plurality of optical fiber ribbons for grouping the plurality of optical fiber ribbons without using a buffer tube, wherein each of the plurality of optical fiber ribbons corresponds to the optical fiber ribbon.  Weimann, on the other hand, teaches binding a plurality of optical fiber ribbons (104, 106) with a polyester binder (110), wherein the polyester binder (110) is helically rotated over the plurality of optical fiber ribbons (104, 106) for grouping the plurality of optical fiber ribbons (104, 106) without using a buffer tube.  See para. [0017] of Weimann.  In order to combine a plurality of optical fiber ribbons into a single optical cable, the polyester binder (110) of Weimann would have been used to bind a plurality of the optical fiber ribbons (1) of Cignarale in view of Ishikawa, thereby obtaining the invention specified by claim 11.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 11 in view of 

In re claim 12, Weimann further teaches that his polyester binder (110) may be color-coded for identification.  Therefore, claim 12 is considered obvious for the same reasons mentioned with respect to claim 11. 

In re claims 17 and 18, the particular limitations are also considered obvious in view of Cignarale combined with Ishikawa and Weimann, for the same reasons mentioned with respect to claims 11 and 12. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
March 25, 2022